Exhibit 10.6







INDEMNITY AGREEMENT




THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into this [3rd
day of June], 2013 by and between TALON REAL ESTATE HOLDING CORP., a Utah
corporation (the “Corporation”), and
______________________________________________, whose address is
___________________________________________ (“Indemnitee”).




RECITALS




WHEREAS, Indemnitee performs a valuable service to the Corporation in the
capacity as a director, officer, employee or agent of the Corporation;




WHEREAS, the stockholders of the Corporation have adopted bylaws of the
Corporation providing for the indemnification of the directors, officers,
employees and other agents of the Corporation, including persons serving at the
request of the Corporation in such capacities with other corporations or
enterprises, as authorized by the Utah Revised Business Corporation Act, as
amended (the “Utah Act”);




WHEREAS, the Bylaws and the Code, by their non-exclusive nature, permit
contracts between the Corporation and its directors, officers, employees and
other agents with respect to indemnification of such persons; and

WHEREAS, in order to induce Indemnitee to continue to serve as a director,
officer, or employee of the Corporation, the Corporation has determined and
agreed to enter into this Agreement with Indemnitee.




NOW, THEREFORE, in consideration of Indemnitee’s continued service as a
director, officer, employee or agent of the Corporation, the parties hereto
agree as follows:




AGREEMENT




1. Indemnification.




(a) Third Party Proceedings. The Corporation shall indemnify Indemnitee if
Indemnitee is or was a party or is threatened to be made a party to any
threatened, pending or completed action, suit, or proceeding (including, but not
limited to, any alternative dispute resolution mechanism), whether civil,
criminal, administrative or investigative (other than an action by or in the
right of the Corporation, as provided in Section 1(b), below) and whether formal
or informal by reason of the fact that Indemnitee is or was a director or
officer of the Corporation, or any subsidiary of the Corporation, or by reason
of the fact that Indemnitee is or was serving at the request of the Corporation
as a director or officer of another corporation, partnership, joint venture,
trust or other enterprise, against expenses (including attorneys’ fees),
judgments, fines and amounts paid in settlement (if such settlement is approved
in advance by the Corporation, which approval shall not be unreasonably
withheld) actually and reasonably incurred by Indemnitee in defending such
action, suit or proceeding (including, but not limited to, any alternative
dispute resolution mechanism) if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or proceeding,
Indemnitee had no reasonable cause to believe Indemnitee’s conduct was unlawful.
The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, that Indemnitee had reasonable cause to believe
that Indemnitee’s conduct was unlawful.





1




--------------------------------------------------------------------------------




(b) Action or Suit by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee if Indemnitee is or was a party or is threatened to be made
a party to any threatened, pending or completed action or suit by or in the
right of the Corporation or any subsidiary of the Corporation to procure a
judgment in its favor by reason of the fact that Indemnitee is or was a director
or officer of the Corporation, or any subsidiary of the Corporation, or by
reason of the fact that Indemnitee is or was serving at the request of the
Corporation as a director or officer of another corporation, partnership, joint
venture, trust or other enterprise, against expenses (including attorneys’ fees)
and, to the fullest extent permitted by law, amounts paid in settlement actually
and reasonably incurred by Indemnitee in connection with the defense or
settlement of such action or suit if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, except that no indemnification shall be made in
respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless and only to the extent that the
court in which such action or suit was brought shall determine upon application
that, despite the adjudication of liability but in view of all the circumstances
of the case, Indemnitee is fairly and reasonably entitled to indemnity for such
expenses which the court shall deem proper.




(c) Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits or otherwise (including, without limitation, a
dismissal with prejudice) in defense of any action, suit or proceeding referred
to in Subsections (a) and (b) of this Section 1, or in defense of any claim,
issue or matter therein, Indemnitee shall be indemnified against expenses
(including attorneys’ fees) actually and reasonably incurred by Indemnitee in
connection therewith.




(d) Advancement of Expenses. The Corporation shall pay all expenses incurred by
Indemnitee in defending any civil, criminal, administrative or investigative
action, suit or proceeding referenced in subsections (a) or (b) hereof (but not
amounts actually paid in settlement of any such action, suit or proceeding) in
advance of the final disposition of such action, suit or proceeding. Indemnitee
hereby undertakes to repay such amounts advanced if, and to the extent that, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Corporation; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified, any determination
made pursuant to Section 2(b) below that Indemnitee is not entitled to be
indemnified by the Corporation shall not be binding with respect to the
advancement of expenses by the Corporation and Indemnitee shall continue to be
eligible to have expenses advanced under this Section 1(d) and shall not be
required to reimburse the Corporation for any advance of expenses until a final
judicial determination is made with respect thereto (as to which all rights of
appeal therefrom have been exhausted or lapsed). The Corporation shall advance
expenses without regard to Indemnitee’s ability to repay such expenses. Prior to
the advancement of expenses pursuant to this Section 1(d), Indemnitee shall
provide the Corporation with a written affirmation of Indemnitee’s good faith
belief that Indemnitee has met the applicable standard of conduct set forth in
Sections 1(a) and 1(b) above. The Corporation may require that Indemnitee
furnish an additional written statement(s) prior to each advancement of expenses
stating that Indemnitee undertakes to repay such amounts advanced if, and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Corporation.




2. Procedure.




(a) Notice/Cooperation by Indemnitee. Indemnitee shall, as a condition precedent
to Indemnitee’s right to be indemnified or have expenses advanced under this
Agreement, give the Corporation notice in writing as soon as practicable of any
action, suit or proceeding or the threat of any action, suit or proceeding made
against Indemnitee for which indemnification will or could be sought under this
Agreement, but in no event later than seven (7) days after Indemnitee’s receipt
of a summons, legal complaint or written notice of any such action, suit or
proceeding. Notice to the Corporation shall be given as provided in Section 9
below. In addition, Indemnitee shall give the Corporation such information and
cooperation as the Corporation may reasonably require and as shall be within
Indemnitee’s power.





2




--------------------------------------------------------------------------------




(b) Authorization and Reviewing Party.




(i) Authorization. Any indemnification or advancement of expenses as set forth
in Section 1 above (unless ordered by a court) shall be made by the Corporation
only as authorized in the specific case upon a determination that
indemnification of Indemnitee or advancement of expenses is proper in the
circumstances because Indemnitee has met the applicable standard of conduct set
forth in Sections 1(a) and 1(b) above. The authorization and determination
requirements of this Section 2(b)(i) shall not apply to the mandatory payment of
expenses under Section 1(c).




(ii) Reviewing Party. The determination referenced in Section 2(b)(i) above
shall be made, as selected by the Board of Directors, by either: (1) a majority
vote of the directors who are not parties to such action, suit or proceeding,
provided that such directors constitute a quorum, or (2) an Independent Counsel
(as defined in Section 8 below) in a written opinion addressed to the Board of
Directors and Indemnitee, or (3) the majority vote of a quorum of shareholders
at any meeting duly called for such purpose.




(iii) Reviewing Party following Change of Control. Notwithstanding Section
2(b)(ii) above, upon and following a Change of Control (as defined in Section 8
below) (other than a Change of Control which has been approved by a majority of
the Corporation’s Board of Directors who were directors immediately prior to
such Change of Control) the rights of Indemnitee to indemnification or
advancement of expenses under this Agreement shall be determined by an
Independent Counsel. Such Independent Counsel, among other things, shall render
its written opinion to the Corporation’s Board of Directors and Indemnitee as to
whether and to what extent Indemnitee would be permitted to be indemnified under
applicable law and the Corporation agrees to abide by such opinion. The
Corporation agrees to pay the reasonable fees of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys’ fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.
Notwithstanding any other provision of this Agreement, the Corporation shall not
be required to pay the fees and expenses of more than one Independent Counsel in
connection with all matters concerning a single Indemnitee, and such Independent
Counsel shall be the Independent Counsel for any or all other Indemnitees, if
any, unless (i) the employment of separate counsel by one or more Indemnitees
has been previously authorized by the Corporation in writing, or (ii) an
Indemnitee shall have provided to the Corporation a written statement that such
Indemnitee has reasonably concluded that there may be a conflict of interest
between such Indemnitee and the other Indemnitees with respect to the matters
arising under this Agreement.




(c) Timing. Subject to Section 2(b) above, any indemnification and advances
provided for in Section 1 shall be made no later than thirty (30) days after
receipt by the Corporation of a written request from Indemnitee requesting such
indemnification or advancement of expenses pursuant to this Agreement.




(d) No Presumptions. In the event that any legal proceedings are instituted by
Indemnitee under this Agreement to secure a determination that Indemnitee should
be indemnified under this Agreement, it is the parties’ intention that the
question of Indemnitee’s right to indemnification shall be for the courts to
decide, and neither the failure of the Corporation (including its Board of
Directors, or any committee or subgroup of the Board of Directors, the
Independent Counsel or the Corporation’s shareholders) to have made a
determination pursuant to Section 2(b) above that indemnification of Indemnitee
is proper under the circumstances because Indemnitee has met the applicable
standard of conduct required by applicable law, nor an actual determination
pursuant to Section 2(b) above that Indemnitee has not met such applicable
standard of conduct, shall create a presumption that Indemnitee has or has not
met the applicable standard of conduct. Absent such legal proceedings by
Indemnitee, any determination made pursuant to Section 2(b) above shall be
conclusive and binding on the Corporation and Indemnitee.





3




--------------------------------------------------------------------------------




(e) Notice to Insurers. If, at the time of the receipt of a notice of an action,
suit or proceeding pursuant to Section 2(a) hereof, the Corporation has director
and officer liability insurance in effect, the Corporation shall give prompt
notice of the commencement of such action, suit or proceeding to its insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter make all reasonable efforts to cause such insurers
to pay, on behalf of Indemnitee, all amounts payable as a result of such action,
suit or proceeding in accordance with the terms of such policies.




(f) Selection of Counsel. In the event the Corporation shall be obligated to
indemnify or advance expenses as set forth in Section 1 above, the Corporation
shall be entitled to assume the defense of such action, suit or proceeding with
counsel approved by Indemnitee (which approval shall not be unreasonably
withheld) upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice and approval of such counsel by Indemnitee,
the Corporation will not be liable to Indemnitee under this Agreement for any
fees or expenses of counsel subsequently incurred by Indemnitee with respect to
the same action, suit or proceeding; provided, however, that if either (i)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Corporation and Indemnitee in the conduct of any such
defense, or (ii) after the approval of the retention of such counsel by
Indemnitee, the Corporation shall not, in fact, have retained counsel to assume
the defense of such proceeding within a reasonable time after Indemnitee’s
approval, then Indemnitee shall notify the Corporation that it is again
retaining its own counsel and the Corporation shall again be obligated to pay
the fees and expenses of Indemnitee’s counsel to the extent not otherwise
limited by any other section of this Agreement. Notwithstanding this Section
2(f), Indemnitee may at any time retain its own counsel at its sole expense.




3. Nonexclusivity. The indemnification and advancement of expenses provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may be entitled under the Corporation’s Articles of Incorporation,
its Bylaws, any agreement, any vote of shareholders or disinterested directors,
the Utah Act, or otherwise, both as to action in Indemnitee’s official capacity
and as to such action in another capacity while holding such office. The
indemnification and advancement of expenses provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity at the time of any action, suit or other covered proceeding.




4. Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the expenses, judgments, fines or settlements actually or reasonably incurred by
Indemnitee in the investigation, defense, appeal or settlement of any civil or
criminal action, suit or proceeding, but not, however, for the total amount
thereof, the Corporation shall nevertheless indemnify Indemnitee for the portion
of such expenses, judgments, fines or settlements to which Indemnitee is
entitled.




5. Mutual Acknowledgement. Both the Corporation and Indemnitee acknowledge that
in certain instances, the laws of the United States or applicable public policy
may prohibit the Corporation from indemnifying its directors and officers under
this Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation has undertaken or may be required in the future to undertake with
the Securities and Exchange Commission to submit the question of indemnification
to a court in certain circumstances for a determination of the Corporation’s
right under public policy to indemnify Indemnitee.





4




--------------------------------------------------------------------------------




6. Liability Insurance. To the extent the Corporation maintains liability
insurance applicable to directors or officers, Indemnitee shall be covered by
such policies in such a manner as to provide Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Corporation’s
directors, if Indemnitee is a director, or of the Corporation’s officers, if
Indemnitee is not a director of the Corporation but is an officer.
Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain such insurance.




7. Exceptions. Any other provision herein to the contrary notwithstanding, the
Corporation shall not be obligated pursuant to the terms of this Agreement:




(a) Excluded Acts or Omissions. To indemnify Indemnitee for Indemnitee’s acts,
omissions or transactions from which Indemnitee may not be indemnified under
applicable law;




(b) Claims Initiated by Indemnitee. To indemnify or advance expenses to
Indemnitee with respect to actions, suits or proceedings initiated or brought
voluntarily by Indemnitee and not by way of defense, except (i) with respect to
actions, suits or proceedings brought to establish or enforce a right to
indemnification under this Agreement or any other agreement or insurance policy
or under the Corporation’s Articles of Incorporation or Bylaws now or hereafter
in effect, (ii) in specific cases, if the Board of Directors has approved the
initiation or bringing of such action, suit or proceeding, or (iii) as otherwise
required under Part 9 of the Utah Act, or successor statute, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advance expense payment or insurance recovery, as the case may
be;




(c) Lack of Good Faith. To indemnify Indemnitee for any expenses incurred by
Indemnitee with respect to any action, suit or proceeding instituted by
Indemnitee to enforce or interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by Indemnitee
in such action, suit or proceeding was not made in good faith or was frivolous;




(d) Insured Claims; No Duplicate Payments. To indemnify Indemnitee or advance
expenses to the extent that Indemnitee has otherwise already actually received
payment of such amounts directly from any third party, including, but not
limited to, insurance companies under liability insurance maintained by the
Corporation; or




(e) Claims Under Section 16(b). To indemnify Indemnitee for expenses and the
payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or any successor statute.




8. Construction of Certain Phrases.




(a) For purposes of this Agreement, references to the “Corporation” shall
include, in addition to the resulting corporation, any constituent corporation
(including any constituent of a constituent) absorbed in a consolidation or
merger which, if its separate existence had continued, would have had power and
authority to indemnify its directors or officers, so that if Indemnitee is or
was a director or officer of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director or officer of
another corporation, partnership, joint venture, trust or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.





5




--------------------------------------------------------------------------------




(b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on Indemnitee with respect to an employee benefit plan; and
references to “serving at the request of the Corporation” shall include any
service as a director or officer of the Corporation which imposes duties on, or
involves services by, such director or officer with respect to an employee
benefit plan, its participants, or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in the interest
of the participants and beneficiaries of an employee benefit plan, Indemnitee
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.




(c) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred if the shareholders of the Corporation approve a merger or
consolidation of the Corporation with or into any other corporation or entity
other than a merger or consolidation which would result in the Voting Securities
(as defined below) of the Corporation outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into Voting Securities of the surviving entity) at least 80% of the total voting
power represented by the Voting Securities of the Corporation or such surviving
entity outstanding immediately after such merger or consolidation, or the
shareholders of the Corporation approve a plan of complete liquidation of the
Corporation or an agreement for the sale or disposition by the Corporation of
(in one transaction or a series of transactions) all or substantially all of the
Corporation’s assets; provided, however, that following the Corporation’s
registration of the offering of any securities of the Corporation under the
Securities Act of 1933, as amended, and during such period as the Corporation
shall be subject to the reporting requirements of the Exchange Act, a “Change of
Control” shall also be deemed to have occurred if (i) any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act), other than a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or a corporation owned directly or indirectly by the shareholders of
the Corporation in substantially the same proportions as their ownership of
stock of the Corporation, (A) who is or becomes the beneficial owner, directly
or indirectly, of securities of the Corporation representing 10% or more of the
combined voting power of the Corporation’s then outstanding Voting Securities
(as defined below), increases his beneficial ownership of such securities by 5%
or more over the percentage so owned by such person, or (B) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing more than 20% of
the total voting power represented by the Corporation’s then outstanding Voting
Securities or (ii) during any period of two consecutive years, individuals who
at the beginning of such period constitute the Board of Directors of the
Corporation and any new director whose election by the Board of Directors or
nomination for election by the Corporation’s shareholders was approved by a vote
of at least two-thirds (2/3) of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved, cease for any reason to constitute a
majority thereof.




(d) For purposes of this Agreement, “Independent Counsel” shall mean an attorney
or firm of attorneys who shall not have performed services for the Corporation
or Indemnitee within

the last three (3) years and who shall be selected by Indemnitee and approved by
the Corporation (which approval shall not be unreasonably withheld).




(e) For purposes of this Agreement, “Voting Securities” mean shall mean any
securities of the Corporation that vote generally in the election of directors.




9. Certain Settlement Provisions. The Corporation shall have no obligation to
indemnify Indemnitee under this Agreement for amounts paid in settlement of any
action, suit or proceeding without the Corporation’s prior written consent,
which shall not be unreasonably withheld. The Corporation shall not settle any
action, suit or proceeding in any manner that would impose any fine or other
obligation on Indemnitee without Indemnitee’s prior written consent, which shall
not be unreasonably withheld.





6




--------------------------------------------------------------------------------




10. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed received (i) if delivered by
hand, on the date of such delivery, (ii) if mailed by United States certified or
first-class mail, with postage prepaid and addressed to the recipient, on the
third business day after the date postmarked and (iii) if sent overnight by any
nationally-recognized overnight delivery service, on the next business day after
having been deposited for delivery. Addresses for notice to either party are as
shown on the signature page of this Agreement, or such other address as a party
to this Agreement shall have furnished to the other party in writing. All
notices, requests, demands or other communications under this Agreement
addressed to the Corporation shall be directed to the attention of the
Corporation’s Chief Executive Officer.




11. Attorneys’ Fees. In the event that any action is instituted by Indemnitee
under this Agreement to enforce or interpret any of the terms hereof, Indemnitee
shall be entitled to be paid all court costs and expenses, including attorneys’
fees, actually and reasonably incurred by Indemnitee with respect to such
action, unless as a part of such action, the court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such action were not made in good faith or were frivolous. In the event of
an action instituted by or in the name of the Corporation under this Agreement
or to enforce or interpret any of the terms of this Agreement, Indemnitee shall
be entitled to be paid all court costs and expenses, including attorneys’ fees,
actually and reasonably incurred by Indemnitee in defense of such action
(including with respect to Indemnitee’s counterclaims and cross-claims made by
Indemnitee in such action), unless as a part of such action the court determines
that each of Indemnitee’s material defenses to such action were made in bad
faith or were frivolous.




12. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.




13. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Utah, as applied to
contracts between Utah residents entered into and to be performed entirely
within Utah, without regard to the conflict of law principles thereof.




14. Consent to Exclusive Jurisdiction. The parties to this Agreement expressly
consent to the exclusive jurisdiction of, and venue in, the state courts in Utah
County in the State of Utah, or in the event of exclusive federal jurisdiction,
the courts of the District of Utah in Salt Lake City in the State of Utah.




15. Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.




16. Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.




17. Successors and Assigns. This Agreement shall be binding upon the Corporation
and its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s estate, heirs, legal representatives and assigns.




18. Severability. Nothing in this Agreement is intended to require or shall be
construed as requiring the Corporation to do or fail to do any act in violation
of applicable law. The Corporation’s inability, pursuant to court order or
applicable law, to perform its obligations under this Agreement shall not
constitute a breach of this Agreement. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law or public policy, but if any provision of this Agreement shall be
held to be prohibited by or invalid under applicable law or public policy, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.





7




--------------------------------------------------------------------------------




19. Titles and Subtitles. The titles of the paragraphs and subparagraphs of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.




20. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which together shall
constitute one and the same instrument.




21. No Construction as Employment Agreement. Nothing contained in this Agreement
shall be construed as giving Indemnitee any right to continued employment by the
Corporation or any of its subsidiaries.




22. Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for herein is held by a
court of competent jurisdiction to be unavailable to Indemnitee in whole or in
part, it is agreed that, in such event, the Corporation shall, to the fullest
extent permitted by law, contribute to the payment of Indemnitee’s costs,
charges and expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement with respect to any action, suit or proceeding, whether
civil, criminal, administrative or investigative, in an amount that is just and
equitable in the circumstances, taking into account, among other things,
contributions by other directors and officers of the Corporation or others
pursuant to indemnification agreements or otherwise; provided, that, without
limiting the generality of the foregoing, such contribution shall not be
required where such holding by the court is due to (i) the failure of Indemnitee
to meet the standard of conduct set forth in Section 1(a) and Section 1(b), or
(ii) any limitation on indemnification set forth in Section 7 hereof.







[Signature Page to Follow]












8




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.







TALON REAL ESTATE HOLDING CORP.

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

By:

 

Title:

 

 

Name:

 

 

 

 

 

 








[Signature Page to Indemnity Agreement]


